DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on October 6, 2022.  As directed by the amendment, Claim 1 has been amended.  Claims 3 and 18 have been canceled.  Claims 1, 2, 7-13, and 15-17 are pending in the instant application.
Regarding the Office Action filed June 16, 2022:
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has canceled Claims 3 and 18 and moved the claim limitations into Claim 1.  Applicant has also modified the claim limitations by removing “vaporizable material” and by indicating that the processor is actively mitigating the one or more negative environmental conditions.  Because of this, Examiner has brought in additional prior art to address these claim limitations.  See 35 USC 103 rejection below for more details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0089508) in view of McCullough (US 2015/0223515), and Flick (US 2013/0306084).
Regarding Claim 1, Smith discloses an electronic vapor device (apparatus of Fig 1) comprising: a device processor (18, Fig 1) operable for controlling the electronic vapor device (18 controls release devices, paragraph 0039); a container (16a and/or 16b, Fig 1) configured to store a vaporizable material (16a and 16b contain liquids, paragraph 0026; 15a and 15b comprises a heating element, piezoelectric transducer, and atomizer, paragraph 0026; release device vaporizes liquid, paragraph 0007); a vaporizing component (15a and/or 15b, Fig 1) operatively connected to the device processor and controlled in part by the device processor (18 controls the release devices 15a and 15b, paragraph 0026), wherein the vaporizing component comprise an ultrasonic vibration element (Smith: release devices comprises at least one of a heating element, a vibration generator, an ultrasonic transducer, a piezoelectric transducer, and an atomizer, paragraph 0026) operable to produce ultrasonic vibrations to vaporize at least a portion of the vaporizable material received therein (Smith: release device 15 arranged to vaporize and release liquid, paragraph 0024; release devices comprises at least one of a heating element, a vibration generator, an ultrasonic transducer, a piezoelectric transducer, and an atomizer, paragraph 0026) and wherein the vaporizing component is in fluid communication with the container and the vaporizing component is configured to receive a selected amount of vaporizable material from the container (15 is arranged to vaporize and release liquid from 16 into 12, paragraph 0024; 18 controls release devices, paragraph 0039; controller sets PWM duty cycle for release device to achieve desired mix ratio, paragraph 0050), wherein the vaporizing component is operable to vaporize the select amount of vaporizable material received from the container (15 is arranged to vaporize and release liquid from 16 into 12, paragraph 0024), such that a vapor is generated (15 is arranged to vaporize and release liquid from 16 into 12, paragraph 0024); a vapor outlet (121, Fig 1) coupled to the vaporizing component (121 is coupled to 15a and 15b via 12a, Fig 1) and configured to receive at least a portion of the vapor generated by the vaporizing component (user inhales vaporized liquid via 121, paragraph 0025), wherein the vapor outlet is operable to expel the portion of the vapor received from the vaporizing component (user inhales vaporized liquid via 121, paragraph 0025; user can inhale vapor when user sucks on first end 123 on the outlet hole 121, paragraph 0024); at least one sensing component (17 and/or sensors of 17, Fig 1; flow and/or pressure sensor, paragraph 0044) operatively connected to the device processor (17 is connected to 18, Fig 1; sensors provide data to 17, paragraph 0044) and controlled in part by the device processor (18 communicates with 17 and receives data from 17, paragraph 0039; 17 configured to receive and transmit data for controlling device, paragraph 0038), wherein the at least one sensing component is configured to detect a plurality of status data associated with the vaporizable material stored in the container (17 transmits data including battery percentage or number of atomizer activations, communicate with and be controlled by mobile communication device 20, paragraph 0038; 18 receives data from 17 to determine amount of substance to be released, paragraph 0039; receive and transmit data related to settings and usage, paragraph 0043; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044; cartridge comes equipped with NFC RFID chip, keeps track of cartridge’s use, communicate how much fluid is remaining in reservoirs, paragraph 0128) and transmit at least a portion of the plurality of detected status data to the device processor (18 communicates with 17 and receives data from 17, paragraph 0039); wherein the at least one sensing component is further configured to provide data that is sensed by said at least one sensing component to said device processor (17 is connected to 18, Fig 1; sensors provide data to 17, paragraph 0044); wherein said device processor is configured to process said data that is sensed by said at least one sensing component (18 communicates with 17 and receives data from 17, paragraph 0039; 17 configured to receive and transmit data for controlling device, paragraph 0038); and a power source (13, Fig 1) operatively connected to the device processor and controlled in part by the device processor (17 can transmit data including battery charge percentage, paragraph 0038; vaporizing coil are heated by electric current provided by battery, 15a and 15 heated individually by electric current controlled by controller 18, paragraph 0027), wherein the power source is operatively coupled to the vaporizing component and operable to generate a supply of power for operation of at least the vaporizing component (vaporizing coil are heated by electric current provided by battery, 15a and 15 heated individually by electric current controlled by controller 18, paragraph 0027); a memory (19, Fig 1; data collected from all users who use inhalation device, data stored and accessed from a database, paragraph 0099; program and algorithm can be stored and executed on PCBA inside inhalation device or portable mobile communication device or both, paragraph 0098) operatively coupled to the device processor (receiving data from 20 to control inhalation device, paragraph 0042; program and algorithm can be stored and executed on PCBA inside inhalation device or portable mobile communication device or both, paragraph 0098): wherein the device processor is further operable to: receive the portion of the plurality of detected status data from the at least one sensing component (17 transmits data including battery percentage or number of atomizer activations, communicate with and be controlled by mobile communication device 20, paragraph 0038; 18 receives data from 17 to determine amount of substance to be released, paragraph 0039; receive and transmit data related to settings and usage, paragraph 0043; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044; cartridge comes equipped with NFC RFID chip, keeps track of cartridge’s use, communicate how much fluid is remaining in reservoirs, paragraph 0128); 2Application No.: 16/167,237 Examiner: Brian Thai-Binh Khongdetermine, based on at least a portion of the plurality of detected status data, at least one vaporizing configuration for vaporizing at least the select amount of vaporizable material received in the vaporizing component (18 receives data from 17 to determine amount of substance to be released, paragraph 0039; receive and transmit data related to settings and usage, paragraph 0043; controller sets PWM duty cycle for release device to achieve desired mix ratio, paragraph 0050; communicate with and be controlled by mobile communication device 20, paragraph 0038), and generate at least one vaporizing control signal for controlling at least one operational parameter of the electronic vapor device in accordance with the at least one vaporizing configuration (18 controls release devices, paragraph 0039; controller sets PWM duty cycle for release device to achieve desired mix ratio, paragraph 0050; pre-determined amount of drug substance set by operator or by user and ratio of two or more release devices is selected to provide pre-determined or set amount of drug, paragraph 0025); determine, based on at least the portion of the plurality of detected status data, at least one vaporizable material usage condition and generate a plurality of vaporizable material consumption data therefrom (receive and transmit data related to settings and usage, paragraph 0043; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044; cartridge comes equipped with NFC RFID chip, keeps track of cartridge’s use, communicate how much fluid is remaining in reservoirs, paragraph 0128), and determine the at least one vaporizable material usage condition selected from the group consisting of: a time the vaporizable material was vaporized (usage patterns, number of puffs per day, morning intake vs evening intake, paragraph 0125; specific times he should use the device, paragraph 0053; date and time of each inhalation device activation, paragraph 0101), a date the vaporizable material was vaporized (usage patterns, number of puffs per day, morning intake vs evening intake, paragraph 0125; specific times he should use the device, paragraph 0053; date and time of each inhalation device activation, paragraph 0101), a concentration of at least one constituent present in the vapor generated by the vaporizing component (nicotine concentration may be decreased or increased over any given time period, paragraph 0127; 18 controls 15a and 15b to deliver substance in precise increments set by the user in an amount 0 to 100% concentration, paragraph 0039; at least one flow sensor for providing 17 data about volume of inhalations as determined by flow, monitor amount of substance delivered, paragraph 0044), a current rate of vaporization of the vaporizable material (at least one flow sensor for providing 17 data about volume of inhalations as determined by flow, monitor amount of substance delivered, paragraph 0044; atomizers heat amount until it equals 100% of a predetermined baseline, paragraph 0050), a total amount of vaporizable material contained in the container (receive and transmit data related to settings and usage, paragraph 0043; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044; cartridge comes equipped with NFC RFID chip, keeps track of cartridge’s use, communicate how much fluid is remaining in reservoirs, paragraph 0128), a remainder amount of vaporizable material remaining in the container (receive and transmit data related to settings and usage, paragraph 0043; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044; cartridge comes equipped with NFC RFID chip, keeps track of cartridge’s use, communicate how much fluid is remaining in reservoirs, paragraph 0128), and combinations thereof (disclosure can be arranged, substituted, combined, and designed in a wide variety of different configurations, paragraph 0020); wherein the memory is operable to: store a plurality of vaporizable material usage parameters (data collected from all users who use inhalation device, data stored and accessed from a database, paragraph 0099; program and algorithm can be stored and executed on PCBA inside inhalation device or portable mobile communication device or both, paragraph 0098; device specific data points gathered are listed, paragraphs 0099-0120; receive and transmit data related to settings and usage, paragraph 0043; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044), wherein the vaporizable material usage parameters include at least one of a target vaporization threshold for vaporization of the vaporizable material (atomizers heat amount until it equals 100% of a predetermined baseline, paragraph 0050; controller controls release devices to deliver a predetermined amount of the substance, paragraph 0004), a target concentration for the at least one constituent present in the vapor generated by the vaporizing component (18 controls 15a and 15b to deliver substance in precise increments set by the user in an amount 0 to 100% concentration, paragraph 0039), a minimum concentration for the at least one constituent present in the vapor generated by the vaporizing component (18 controls 15a and 15b to deliver substance in precise increments set by the user in an amount 0 to 100% concentration, paragraph 0039), a maximum concentration for the at least one constituent present in the vapor generated by the vaporizing component (18 controls 15a and 15b to deliver substance in precise increments set by the user in an amount 0 to 100% concentration, paragraph 0039), and combinations thereof (disclosure can be arranged, substituted, combined, and designed in a wide variety of different configurations, paragraph 0020), wherein the device processor is further operable to: compare at least a portion of the plurality of vaporizable material consumption data to at least one vaporizable material usage parameter of the plurality of vaporizable material usage parameters (cessation optimization achieved by comparing individual user data to a larger set of all user data to search for positive correlation of nicotine reduction patterns with percentage of successful user cessation attempts, paragraph 0124), and generate a plurality of comparison data therefrom: and 3Application No.: 16/167,237 Examiner: Brian Thai-Binh Khong determine, based on at least a portion of the plurality of comparison data, whether vaporizable material consumption is in accordance with the at least one vaporizable material usage parameter (cessation optimization achieved by comparing individual user data to a larger set of all user data to search for positive correlation of nicotine reduction patterns with percentage of successful user cessation attempts, paragraph 0124; determines user’s baseline behavior and daily nicotine requirement, initiates automatic nicotine reduction program that continuously adjusts concentration levels according to user’s behavior and device usage, paragraph 0127; device makes comparisons to ensure the user is consuming the right amount of material while following a cessation trajectory).
Smith fails to disclose wherein the vaporizable material comprises at least one cannabinoid compound; wherein the at least one sensing component is further configured to sense one or more negative environmental conditions and alert an associated user about said one or more negative environmental conditions; wherein said device processor is configured to determine the nature of said one or more negative environmental conditions; wherein said device processor is configured to actively mitigate said one or more negative environmental conditions; wherein said active mitigation of said one or more negative environmental conditions is selected from the group of mitigations consisting of: applying a filtration system; applying a fan; applying a fire suppression system; engaging an HVAC system; adding one or more additional non-vaporizable materials; and any combination thereof.
However, McCullough, of the same field of endeavor, teaches a drug delivery cartridge to allow passage of air through cartridge to volatilize cannabis for inhalation by user (Abstract) including the vaporizable material comprises at least one cannabinoid compound (enable the release of THC, CBD, or both upon controlled heating, heating element used to volatilize and inhale the THC, CBD, or both, paragraph 0009; drug component can include tetrahydrocannabinol or cannabidiol, paragraph 0037) since the compounds are known to be volatilizable and are known for medicinal purposes and therapeutic effects (paragraph 0037).  Additionally, McCullough teaches the components can be in the form of a liquid prior to heating (paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cannabinoid compounds in the device, as taught by McCullough, since the compounds are known to be volatile and are known for medicinal purposes and therapeutic effects (McCullough: paragraph 0037).  Additionally, McCullough teaches the components can be in the form of a liquid prior to heating (McCullough: paragraph 0033).  The use of cannabinoids in e-cigarettes and atomizing devices is known in the art and the compounds are known for their medical use and therapeutic effects.
Smith-McCullough combination fails to teach wherein the at least one sensing component is further configured to sense one or more negative environmental conditions and alert an associated user about said one or more negative environmental conditions; wherein said device processor is configured to determine the nature of said one or more negative environmental conditions; wherein said device processor is configured to actively mitigate said one or more negative environmental conditions; wherein said active mitigation of said one or more negative environmental conditions is selected from the group of mitigations consisting of: applying a filtration system; applying a fan; applying a fire suppression system; engaging an HVAC system; adding one or more additional non-vaporizable materials; and any combination thereof.
However, Flick, of the same field of endeavor, teaches an aerosol generating system (Abstract) including the at least one sensing component (temperature sensor, paragraph 0017; monitoring temperature of heating element, paragraph 0060) is further configured to sense one or more negative environmental conditions (issue disable signal when control circuitry has detected a malfunction in the system, temperature sensor used to detect any overheating of heater, control circuitry issues disable signal if temperature sensed exceeds a first temperature threshold, paragraph 0017; once critical temperature is reached, consumable is disabled to avoid a consumable violation by consumer, paragraph 0060; negative environmental condition being a temperature threshold that has been exceeded) and alert an associated user about said one or more negative environmental conditions (disabling also provides consumer indication that consumable needs to be replaced, disabling consumable also prevents generation of harmful constituents formed by an excess of heat, paragraph 0060; may comprise a user display, indication may comprise indication on user display, paragraph 0033); wherein said device processor is configured to determine the nature of said one or more negative environmental conditions (issue disable signal when control circuitry has detected a malfunction in the system, temperature sensor used to detect any overheating of heater, control circuitry issues disable signal if temperature sensed exceeds a first temperature threshold, paragraph 0017; once critical temperature is reached, consumable is disabled to avoid a consumable violation by consumer, paragraph 0060; control circuitry determines the nature being a temperature threshold that has been exceeded); wherein said device processor is configured to actively mitigate said one or more negative environmental conditions (issue disable signal when control circuitry has detected a malfunction in the system, temperature sensor used to detect any overheating of heater, control circuitry issues disable signal if temperature sensed exceeds a first temperature threshold, paragraph 0017; once critical temperature is reached, consumable is disabled to avoid a consumable violation by consumer, paragraph 0060; device actively mitigates by sending out a disable signal); wherein said active mitigation of said one or more negative environmental conditions is selected from the group of mitigations consisting of: applying a fire suppression system (issue disable signal when control circuitry has detected a malfunction in the system, temperature sensor used to detect any overheating of heater, control circuitry issues disable signal if temperature sensed exceeds a first temperature threshold, prevents generation of undesirable or harmful aerosol constituents, paragraph 0017; once critical temperature is reached, consumable is disabled to avoid a consumable violation by consumer, prevents generation of harmful constituents formed by an excess of heat, paragraph 0060; the disable signal prevents a possible overheating of the heater which could lead to a fire) to prevent the generation of undesirable or harmful aerosol constituents (paragraphs 0010, 0017, and 0060) and to provide safety benefits (paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a temperature sensor and modify the controller to disable the device after the temperature has exceeded a threshold, as taught by Flick, to prevent the generation of undesirable or harmful aerosol constituents (Flick: paragraphs 0010, 0017, and 0060) and to provide safety benefits (Flick: paragraph 0064).  Having these components in the device would ensure the safety of the user as well as avoid the heat from damaging other components in the device.  It is well-known that excessive heat in a device would lead to a fire and thus, having this form of fire suppression system would prevent/suppress the fire from happening.
Regarding Claim 2, Smith-McCullough-Flick combination teaches the at least one sensing component is configured to detect the plurality of status data associated with at least one of: at least one negative pressure applied to the vapor outlet (Smith: pressure sensor provides data about volume of inhalations as determined by pressure sensor, paragraph 0044; volume of vapor inhaled is equal to duration multiplied by pressure, paragraph 0106), a length of time that a negative pressure has been applied to the vapor outlet (Smith: pressure sensor provides data about volume of inhalations as determined by pressure sensor, paragraph 0044; volume of vapor inhaled is equal to duration multiplied by pressure, paragraph 0106; control and/or limit amount of substance delivered by setting limit on intake amount per use or for a certain period, paragraph 0046), at least one amount of negative pressure that has been applied to the vapor outlet (Smith: pressure sensor provides data about volume of inhalations as determined by pressure sensor, paragraph 0044; volume of vapor inhaled is equal to duration multiplied by pressure, paragraph 0106), a rate at which the portion of vapor generated is being expelled from the vapor outlet (Smith: at least one flow sensor for providing 17 data about volume of inhalations as determined by flow, monitor amount of substance delivered, paragraph 0044), a rate at which the vaporizable material is being vaporized by the vaporizing component (Smith: at least one flow sensor for providing 17 data about volume of inhalations as determined by flow, monitor amount of substance delivered, paragraph 0044), the select amount of vaporizable material present in the vapor generated by the vaporizing component (Smith: 18 receives data from 17 to determine amount of substance to be released, paragraph 0039; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044), and combinations thereof (Smith: disclosure can be arranged, substituted, combined, and designed in a wide variety of different configurations, paragraph 0020).
Regarding Claim 7, Smith-McCullough-Flick combination teaches the device processor is further operable to generate, based on a determination that the vaporizable material consumption is not in accordance with the at least one vaporizable material usage parameter (Smith: cessation optimization achieved by comparing individual user data to a larger set of all user data to search for positive correlation of nicotine reduction patterns with percentage of successful user cessation attempts, paragraph 0124; continuously adjusts nicotine concentration levels according to user behavior and device usage, nicotine concentration may be decreased or increased over any given time period, paragraph 0127), the at least one vaporizing control signal for controlling at least one vaporization parameter for vaporizing the vaporizable material (Smith: device can control and/or limit amount of substance delivered to help user limit consumption of substance, paragraph 0045; user can set limit on an intake amount of substance per use or for a certain period, paragraph 0046; continuously adjusts nicotine concentration levels according to user behavior and device usage, nicotine concentration may be decreased or increased over any given time period, paragraph 0127).
Regarding Claim 8, Smith-McCullough-Flick combination teaches the device processor is further operable to generate, based on a determination that the vaporizable material consumption is not in accordance with at least one of: the at least one vaporizable material usage parameter (Smith: cessation optimization achieved by comparing individual user data to a larger set of all user data to search for positive correlation of nicotine reduction patterns with percentage of successful user cessation attempts, paragraph 0124; continuously adjusts nicotine concentration levels according to user behavior and device usage, nicotine concentration may be decreased or increased over any given time period, paragraph 0127), the at least one vaporizing control signal (Smith: receive and transmit data related to settings and usage, paragraph 0043; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044; cartridge comes equipped with NFC RFID chip, keeps track of cartridge’s use, communicate how much fluid is remaining in reservoirs, paragraph 0128), a total amount of vaporizable material vaporized by the vaporizing component (Smith: receive and transmit data related to settings and usage, paragraph 0043; providing 17 data about volume of inhalations to monitor amount of substance delivered to user, paragraph 0044; cartridge comes equipped with NFC RFID chip, keeps track of cartridge’s use, communicate how much fluid is remaining in reservoirs, paragraph 0128), the amount of vapor expelled from the vapor outlet (Smith: at least one flow sensor for providing 17 data about volume of inhalations as determined by flow, monitor amount of substance delivered, paragraph 0044), and combinations thereof (Smith: device can control and/or limit amount of substance delivered to help user limit consumption of substance, paragraph 0045; user can set limit on an intake amount of substance per use or for a certain period, paragraph 0046; continuously adjusts nicotine concentration levels according to user behavior and device usage, nicotine concentration may be decreased or increased over any given time period, paragraph 0127; disclosure can be arranged, substituted, combined, and designed in a wide variety of different configurations, paragraph 0020).
Regarding Claim 9, Smith-McCullough-Flick combination teaches an input/output device (Smith: 17, Fig 1; 17 configured to receive and transmit data for controlling device, paragraph 0038; data collected from all users who use inhalation device, data stored and accessed from a database, paragraph 0099; program and algorithm can be stored and executed on PCBA inside inhalation device or portable mobile communication device or both, paragraph 0098) operatively coupled to the device processor (Smith: 18 communicates with 17 and receives data from 17, paragraph 0039), wherein the input/output device is configured to receive the plurality of status data from a remote device (Smith: 20, Fig 1) for transmission to the device processor (Smith: 17 communicates with and controlled by 20, paragraph 0038; receiving data from 20 to control device, paragraph 0042), wherein the input/output device is configured to transmit a plurality of data generated by the device processor to the remote device (Smith: 17 configured to receive and transmit data for controlling device, paragraph 0038; 20 transmits information via 17, device will transmit information via 17 to APP on 20, paragraph 0051).
Regarding Claim 10, Smith-McCullough-Flick combination teaches the device processor is further operable to: receive a plurality of vapor device operational parameters for controlling operation of the electronic vapor device from the remote device (Smith: if executed by 20, cause computing device to control inhalation device to perform operations comprising providing data from 20 to control inhalation device, paragraph 0052; 18 controls 15a and 15b to deliver substance in precise increments which can be set by user via 20, paragraph 0039), generate the at least one vaporizing control signal for controlling at least one operational parameter of the electronic vapor device in accordance with at least a portion of the plurality of vapor device operational parameters (Smith: if executed by 20, cause computing device to control inhalation device to perform operations comprising providing data from 20 to control inhalation device, paragraph 0052; 18 controls 15a and 15b to deliver substance in precise increments which can be set by user via 20, paragraph 0039), and transmit the at least one vaporizing control signal to the vaporizing component to vaporize at least a portion of the vaporizable material in accordance with the at least one vaporizing control signal (Smith: if executed by 20, cause computing device to control inhalation device to perform operations comprising providing data from 20 to control inhalation device, paragraph 0052; 18 controls 15a and 15b to deliver substance in precise increments which can be set by user via 20, paragraph 0039; 20 controls inhalation device in accordance with AP via 17 and then determine amount of substance to be released based on data received, paragraph 0042).
Regarding Claim 11, Smith-McCullough-Flick combination teaches the input/output device is configured receive a plurality of user data associated with a user of the electronic vapor device (Smith: if executed by 20, cause computing device to control inhalation device to perform operations comprising providing data from 20 to control inhalation device, paragraph 0052; 18 controls 15a and 15b to deliver substance in precise increments which can be set by user via 20, paragraph 0039; data collected from all users who use inhalation device, data stored and accessed from a database, paragraph 0099; program and algorithm can be stored and executed on PCBA inside inhalation device or portable mobile communication device or both, paragraph 0098).
Regarding Claim 12, Smith-McCullough-Flick combination teaches the user data includes at least one of: an identification of the user (Smith: user typically asked to enter personal information, age, gender, education level, income, social accounts, paragraphs 0111-0120), a physical characteristic of the user (Smith: user typically asked to enter personal information, weight, gender, height, paragraphs 0111-0120), a location of the user (Smith: user location, paragraph 0100), a vaporizing parameter preference (Smith: predetermined amount of drug-substance is set by operator or by user and a ratio of two or more release devices is selected, paragraph 0025), age of the user (Smith: user typically asked to enter personal information, age, gender, education level, income, social accounts, paragraphs 0111-0120), sex of the user (Smith: user typically asked to enter personal information, age, gender, education level, income, social accounts, paragraphs 0111-0120), and combinations thereof (Smith: disclosure can be arranged, substituted, combined, and designed in a wide variety of different configurations, paragraph 0020).
Regarding Claim 13, Smith-McCullough-Flick combination teaches the at least one cannabinoid compound is selected from a group consisting of: cannabidiol (CBD), tetrahydrocannabinol (THC), cannabinol (CBN), and combinations thereof (McCullough: enable the release of THC, CBD, or both upon controlled heating, heating element used to volatilize and inhale the THC, CBD, or both, paragraph 0009; drug component can include tetrahydrocannabinol or cannabidiol, paragraph 0037).
Regarding Claim 15, Smith-McCullough-Flick combination teaches the ultrasonic vibration element comprises at least one piezo-mechanical dispersing element (Smith: release devices comprises at least one of a heating element, a vibration generator, an ultrasonic transducer, a piezoelectric transducer, and an atomizer, paragraph 0026).
Regarding Claim 17, Smith-McCullough-Flick combination teaches the vaporizing component comprises at least one heating element (Smith: release devices comprises at least one of a heating element, a vibration generator, an ultrasonic transducer, a piezoelectric transducer, and an atomizer, paragraph 0026).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0089508), McCullough (US 2015/0223515), and Flick (US 2013/0306084) as applied to Claim 15, and in further view of Hood et al. (US 8,083,710).
Regarding Claim 16, Smith-McCullough-Flick combination teaches the claimed invention of Claim 15.  Smith-McCullough-Flick combination fails to teach the at least one piezo-mechanical dispersing element comprises at least one piezoelectric material selected from a group consisting of: natural piezoelectric crystals, synthetic piezoelectric crystals, synthetic piezoelectric ceramics, and combinations thereof.
However, Hood, of the same field of endeavor and reasonably pertinent to the problem of the piezoelectric materials used, teaches a remotely controlled substance delivery device (Abstract) including at least one piezo-mechanical dispersing element comprises at least one piezoelectric material selected from the group of piezoelectric material consisting of natural piezoelectric crystals, synthetic piezoelectric crystals, synthetic piezoelectric ceramics, and combinations thereof (materials respond to acoustic signal by producing electrical signal include piezoelectric materials, including natural crystals and synthetic ceramics, Column 7, Lines 37-46) since these are known materials used for piezoelectric elements (Column 7, Lines 37-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use natural crystals and/or synthetic ceramics for the piezoelectric transducer, as taught by Hood, since these are known materials used for piezoelectric elements (Hood: Column 7, Lines 37-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785